Citation Nr: 0813904	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-08 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1941 to June 1944.  He died in November 2003.  The appellant 
is his widow (surviving spouse).  She appealed to the Board 
of Veterans' Appeals (Board) from an August 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In support of her claim, the appellant and her daughter 
testified at a video conference hearing in February 2008 
before the undersigned Veterans Law Judge (VLJ) of the Board.

To further develop the claim, the Board is remanding this 
case the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

According to his certificate of death, the veteran died in 
November 2003 at the age of 84 from cardiorespiratory arrest 
due to or as a consequence of end stage cardiovascular 
disease and "service-connected disabilities."  An amended 
certificate of death crossed out "service-connected 
disabilities" and specifically noted duodenal ulcer disease.

Other records show the veteran's duodenal ulcer disease had 
been service connected and rated as 40-percent disabling 
effectively since August 1958.  His only other service-
connected disability was an appendectomy scar, rated as 0-
percent disabling (i.e., noncompensable).



While testifying during her February 2008 video-conference 
hearing, the appellant contended that, at the time of his 
death, the veteran was malnourished because he could not 
absorb nutrients for his body due to his service-connected 
duodenal ulcer disease.  And she cited medical evidence in 
the file indicating this was at least a contributing factor 
in his death.

The supporting medical evidence to which the appellant 
referred during her hearing included a December 2004 
statement from Dr. R.M.R., the private physician who had 
signed the veteran's death certificate and who had later 
amended it, indicating the veteran was treated for multiple 
problems including, but not limited to, diabetes, peptic 
ulcer disease, malnutrition, coronary artery disease, etc.  
This doctor explained that, in the later stages of his life, 
the veteran had significant problems with his overall 
condition due to malnutrition and failure to thrive 
conditions which were the direct result of his inability to 
take proper nourishment.  Dr. R.M.R. believed this problem 
was also, in part, due to the veteran's underlying 
gastrointestinal (GI) disease - namely, his peptic ulcer 
disease and duodenal ulcer disease.  Dr. R.M.R. indicated 
"[t]his was a key factor in [the veteran's] 
steady decline."  

While, as mentioned, it is indeed true the veteran was 
service connected for duodenal ulcer disease when he died, he 
was not service connected for peptic ulcer disease.

Moreover, according to records of an earlier April 1999 
outpatient consultation, Dr. R.M.R. attributed the veteran's 
then recent weight loss and bleeding from his urinary tract 
mostly to his prostate cancer, which, as mentioned, was not a 
service-connected condition.



Still other records show that, in April 2000, the veteran was 
determined to have been permanently and totally disabled, and 
therefore entitled to a nonservice-connected VA pension, for 
coronary artery disease with chronic renal insufficiency, 
prostate cancer, status post colon cancer, and non-insulin 
dependent diabetes mellitus.  All of these conditions were 
unrelated to his military service.

To establish her entitlement to service connection for the 
cause of the veteran's death, the appellant-widow must show 
that a disability related to his military service either 
caused or contributed substantially or materially to his 
death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Because it remains unclear just what role, if any, the 
veteran's service-connected duodenal ulcer disease played in 
his death, a medical opinion is needed to assist in making 
this important determination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).



The record shows additionally that, in December 2006, the RO 
requested that the appellant provide a copy of the veteran's 
terminal hospital summary or a signed authorization for 
release of information and the record would be obtained by 
VA.  In response, she furnished a chest X-ray dated the day 
of the veteran's death.  However, there was no finding of a 
duodenal ulcer.  The X-ray revealed faint interstitial 
changes in both lung fields laterally that could have been 
chronic lung disease.  Arteriosclerotic change of the aortic 
knob was present and the aortic bulb was prominent.  Other 
than this X-ray, there are no other terminal hospital records 
concerning the veteran's death.  Since these records are 
relevant, the AMC should again attempt to obtain them.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1).

The AMC also must provide the appellant Veterans Claims 
Assistance Act (VCAA) notice concerning the downstream 
elements of her claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to making any further 
determination concerning the 
appellant's claim, ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  This 
includes requesting that she provide 
any evidence in her possession 
pertaining to her claim.  Also, ensure 
compliance with the new notification 
requirements and development procedures 
as specified in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA Dingess notice 
requires apprising the appellant of the 
downstream elements of her claim, 
including the effective date element 
(keeping in mind her claim is for 
cause-of-death benefits so does not 
involve a downstream 
disability rating).

2.  Obtain the veteran's terminal 
hospital records.

3.  Have a qualified physician review the 
claims file, including a complete copy of 
this remand, the amended death 
certificate, and the December 2004 
statement from Dr. R.M.R., to determine 
whether it is at least as likely as not 
(50 percent or more probable) that the 
veteran's service-connected duodenal 
ulcer disease contributed substantially 
or materially to his death or was 
otherwise of such severity as to have had 
a material influence in accelerating his 
death or whether, instead, his death from 
cardiorespiratory arrest and end stage 
cardiovascular disease was more likely 
the result of factors unrelated to his 
military service.  The designated 
physician must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.



4.  Then readjudicate the appellant's 
cause-of-death claim in light of this 
additional evidence and any other 
evidence submitted or obtained.  If the 
claim is not granted to her satisfaction, 
send her and her representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



